DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Amendment filed on 16 February 2021 has been acknowledged. 
Claims 1 – 10 and 11 – 20 have been amended. 
Claim 11 is cancelled. 
Claim 21 is newly introduced
Currently, claims 1 – 10 and 12 – 21 are pending and considered as set forth.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 10 and 12 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Stolfus (US 2018/0309592) in view of Letz (US 2014/0005924).

As per claims 1 and 21, Stolfus discloses a computer system (See at least figure 1), comprising:
a hardware computer processor (See at least figure 1); 
a non-transitory computer readable medium having software instructions stored thereon, the software instructions executable by the hardware computer processor to cause the computer system (See at least figure 1) to perform operations comprising: 
displaying a digital map based on the digital map data (See at least figure 2); 
receiving user input defining an interval (See at least paragraph 27 – 29 and 127; via receiving user input for specific interval of the route and applying the specific interval of route with alternative route where in the alternative route is periodically calculated and presented as needed for waypoints. For different waypoints, please refer to figure 2 and 3);
determining, based on the defined interval received from the user, first waypoints between the first route vertices (See at least paragraph 27 – 29 and 127; via receiving user input for specific interval of the route and applying the specific interval of route with alternative route 
dynamically updating display of the digital map to include the first waypoints between respective first route vertices at the defined interval (See at least paragraph 27 – 29 and 127; via receiving user input for specific interval of the route and applying the specific interval of route with alternative route where in the alternative route is periodically calculated and presented as needed for waypoints. For different waypoints, please refer to figure 2 and 3).
Stolfus does not explicitly teach elements of:
receiving two or more instances of a first route object representative of a previously-traveled route, each instance of the first route object comprising a geotemporal attribute including geospatial and temporal data; and
mapping the two or more instances of the first route object on to digital map data to define chronologically-adjacent, respective first route vertices. 
Letz teaches elements of:
receiving two or more instances of a first route object representative of a previously-traveled route, each instance of the first route object comprising a geotemporal attribute including geospatial and temporal data (See at least paragraph 39; via the system 100 enables experience information, such as previously recorded routes traveled by a user between one or more endpoints, to be utilized in conjunction with determination of personalized routes or personalized route segments, according to exemplary embodiments, for example. In one embodiment, experience information may also include geotagged photos, pictures, videos, documents, audio files, audio streams, and other data that indicate routes or route segments that have been traveled by a user for one or more personalized routes, for example. Also, the 
mapping the two or more instances of the first route object on to digital map data to define chronologically-adjacent, respective first route vertices (See at least paragraph 35).
Stolfus and Lets are in analogous art of navigation system, which updates based on external circumstances.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include elements of receiving two or more instances of a first route object representative of a previously-traveled route, each instance of the first route object comprising a geotemporal attribute including geospatial and temporal data; and mapping the two or more instances of the first route object on to digital map data to define chronologically-adjacent, respective first route vertices as taught by Letz in the system of Stolfus, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 2, Stolfus discloses element of: wherein the two or more instances of the first route object are received from a database (See at least paragraph 5 – 6 and 11).  

As per claim 3, Stolfus discloses element of: wherein the hardware computer processor is further configured by the software instruction to provide data to a display driver to configure a display screen coupled to the computer system (See at least figure 9A- 9B) to: 

display a first indicium representative of the first route object at respective first route vertices (See at least figure 2 – 3).

As per claim 4, Stolfus discloses element of: define the waypoints along a direct path between chronologically adjacent respective first route vertices (See at least figure 2 – 3 and paragraph 5 – 6 and 127).  

As per claim 5, Stolfus discloses element of: instantiate an instance of a first waypoint object comprising a geotemporal attribute including geospatial and temporal data to define the respective first waypoints (See at least paragraph 5 – 6).  

As per claim 6, Stolfus discloses element of: determine the geotemporal attribute of the first waypoint object instance based at least on geospatial data and temporal data of one or both of the chronologically adjacent respective first route vertices (See at least Figure 4 – 5 and paragraph 5 – 6, 109 and 127).  

As per claim 7, Stolfus discloses element of: define the first waypoints as a property of a locus defined by the respective first route vertices (See at least paragraph 5 – 6 and figure 9A – 9B).  

As per claim 8, Stolfus discloses element of: store the first waypoint object instance in the database (See at least paragraph 38).  

As per claim 9, Stolfus discloses element of: provide data to the display driver to configure the display screen to display in the digital map first waypoint indicia representative of the first waypoint object at respective first waypoints (See at least Figure 9A – 9B).  

As per claim 10, Stolfus and Letz disclose element of: receive two or more instances of a second route object, representative of a second previously-traveled route, from the database (Letz, see at least figure 5B); 
map the two or more instances of the second route object on to the digital map data, to define chronologically-adjacent, respective second route vertices (Solfus, see at least paragraph 5 – 6, 27 – 29 and 127, and figure 2 – 3, and Letz, see at least paragraph 35); and 
determine, based on, the defined interval received from the user, second waypoints between the second route vertices (Stolfus, see at least figure 2 – 3 and paragraph 27 – 29, 38 and 127, and Letz, see at least paragraph 39); and 
dynamically updating display of the digital map to include the first waypoints between respective first route vertices at the defined interval (Stolfus, see at least paragraph 27 – 29 and 127, and Letz, see at least paragraph 35).

As per claim 12, Stolfus discloses element of: f provide data to the display driver to configure a display screen coupled to the computer system to display in the map image a second indicium representative of the second route object at respective second route vertices (See at least paragraph 38).  

As per claim 13, Stolfus discloses element of: define the second waypoints along a direct path between chronologically adjacent respective second route object vertices (See at least figure 2 – 3 and paragraph 5 – 6 and 127).  

As per claim 14, Stolfus discloses element of: instantiate an instance of a second waypoint object comprising a geotemporal attribute including geospatial and temporal data to define the respective second waypoints (See at least paragraph 5 – 6).  

As per claim 15, Stolfus discloses element of: determine the geotemporal attribute of the second waypoint object instances based at least on geospatial data and temporal data of one or both of the chronologically adjacent respective second route vertices (See at least Figure 4 – 5 and paragraph 5 – 6, 109 and 127).  

As per claim 16, Stolfus discloses element of: define the second waypoint objects as a property of a locus defined by the respective second route object vertices (See at least paragraph 5 – 6 and figure 9A – 9B).  

As per claim 17, Stolfus discloses element of: store the second waypoint object instance in the database (See at least paragraph 38).  

As per claim 18, Stolfus discloses element of: provide data to the display driver to configure the display screen to display in the map image second waypoint indicia representative of the second waypoint object at respective second waypoints (See at least paragraph 9A – 9B).  

As per claim 19, Stolfus discloses element of: determine a first proximity value representative of the proximity of a one of the second waypoints or a one of the respective second route object vertices to a one of the first waypoints or a one of the respective first route object vertices fulfilling a first proximity criterion (See at least paragraph 32).  

As per claim 20, Stolfus discloses element of: indicate the first proximity value fulfilling the first proximity criterion (See at least paragraph 32 and 181).  

Response to Arguments
Applicant’s arguments with respect to claims 1 – 10 and 12 - 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110.  The examiner can normally be reached on M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/Primary Examiner, Art Unit 3662